Citation Nr: 0630711	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  03-26 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to January 
1971.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Los Angeles, 
California, VA Regional Office (RO).   

In connection with his appeal, the veteran testified before 
the undersigned Veterans Law Judge in Washington, D.C., via 
videoconference in March 2005.  A transcript of the hearing 
has been associated with the claims file.  


FINDING OF FACT

The veteran's symptoms do not meet the criteria for a 
diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court also held that the VCAA notice on the disability 
rating and effective date elements must be provided prior to 
an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.  In May 2005, the veteran was sent 
VCAA notification.  The notice of VCAA did not predate 
initial adjudication of the claim.  However, the claimant was 
provided notice which was adequate.  Following the notice, a 
document issued in November 2005 constituted subsequent 
process.  The claimant has not shown how the error was 
prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The claimant was provided VCAA 
content-complying notice and proper subsequent VA process.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).   
First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in May 2005.  This letter 
notified the claimant of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
the benefit sought and whether or not the claimant or VA bore 
the burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the AOJ essentially satisfied the 
notice requirements in this letter by:  (1) informing the 
claimant about the information and evidence not of record 
that was necessary to substantiate the claim; (2) informing 
the claimant about the information and evidence the VA would 
seek to provide; (3) informing the claimant about the 
information and evidence the claimant was expected to 
provide; and (4) requesting the veteran inform the RO of any 
information or evidence the claimant wanted the RO to obtain 
and requesting that the claimant provide copies of any 
private treatment records in the claimant's possession that 
pertained to the claim.

As noted, the claimant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection, but the claimant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  See Dingess, supra.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the claimant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the claimant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability or was 
incurred or aggravated in active service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2006); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.304(f) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

In this case, in September 2004, the Center for Research of 
Unit Records (CRUR) has verified that several men, assigned 
to Company "C" 228th Assault Helicopter Battalion, 11th 
Combat Aviation Group, 1st Cavalry Division, were killed in 
action in Vietnam on March 9, 1970 in a helicopter crash.  
The veteran's service records reflect that at the time of 
separation, he was assigned to Headquarters Company, 11th 
Combat Aviation Group, 1st Cavalry Division.  Thus, the 
pivotal issue is whether the veteran has a diagnosis of PTSD 
consistent with the criteria contained in 38 C.F.R. § 
4.125(a).  In light of the Board's finding that the veteran 
does not have PTSD, further discussion regarding etiology and 
in-service stressors is not warranted.  

In this case, the veteran's symptoms do not meet the criteria 
for a diagnosis of PTSD.  At separation in December 1970, 
psychiatric examination was normal and the veteran 
specifically denied having or having had frequent trouble 
sleeping, frequent or terrifying nightmares, depression or 
excessive worry, and nervous trouble of any sort.  There was 
no diagnosis of PTSD.  Behavioral problems were attributed to 
drug abuse in December 1970.  

VA treatment records, dated from June 1980 to July 1980, note 
a working diagnosis of paranoid schizophrenia versus 
inadequate personality.  The examiner noted that the veteran 
admitted to wanting financial support from the government and 
claimed to have auditory and visual hallucinations with 
paranoid ideation.  The report of examination was noted to be 
interpreted clinically as probably deliberate exaggeration.  

The Board notes that on VA examination in June 1983, a 
history of psychiatric hospitalizations in the past was noted 
with no firm psychiatric diagnosis noted to have been 
established.  The examiner noted the veteran had a 
preoccupation with multiple somatic complaints.  No overt 
psychotic symptoms were noted, and the veteran denied severe 
depression.  The assessment was personality disorder.  A 
personality disorder is not a disease within the meaning of 
applicable legislation for compensation purposes.  38 C.F.R. 
§§ 3.303(c), 4.9 (2006).  

To the extent that examiners, to include March 2001 and 
December 2001 private examiners, have noted a history of 
chronic anxiety, such is a mere transcription of lay history.  
Such information is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  An August 1980 private record of treatment notes 
nervousness in association with hypertension and back pain, 
not PTSD.  The Board notes that the July1983 VA examiner's 
opinion to the effect that the veteran's "story" could be 
related to a post-traumatic stress disorder related to 
experiences in service is too speculative and unsupported, 
and has little probative value, especially since the examiner 
did not review the claims file.  See Bloom v. West, 12 Vet. 
App. 185 (1999).  

The veteran is competent to report his symptoms.  He is not, 
however, a medical professional and his opinion is not 
competent in regard to matters requiring medical expertise.  
His statements do not constitute competent medical evidence 
that he has PTSD or that such is related to service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay 
persons are not competent to offer evidence that requires 
medical knowledge).  It is noted that the veteran has 
reported, on VA examination in December 1980, that he has 
taken courses in psychology; however, he is not shown to be 
qualified to render an opinion that requires the medical 
expertise required in this case.  The Board has accorded more 
probative value to the observations of skilled medical 
professionals over that of lay statements.  The April 2000 VA 
examiner stated that while the veteran exhibited some 
symptoms of PTSD, his symptomatology did not meet the full 
criteria for a diagnosis of PTSD due to lack of avoidance.  
The July 2005 VA examiner reviewed the claims file and 
specifically stated that the veteran did not meet the full 
criteria for PTSD in that neither avoidance symptoms nor 
symptoms of increased arousal were clearly present.  Rather, 
significant health and financial difficulties were noted to 
be the more likely cause of the veteran's stress and 
psychological problems.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently the benefits 
sought on appeal are denied.


ORDER

Service connection for PTSD is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


